Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 and 22-42 of J. Yoon et al., US 16/342,937 (Oct. 17, 2017) are pending.  Claims 22 and 25-40 to the non-elected invention/species stands withdrawn from consideration.  Claims 1, 23, 24, 41 and 42 have been examined on the merits and stand rejected.  

The examiner introduces a new ground of rejection below, based that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement.  As such, this action is maintained as non-final.  MPEP § 706.07(a).  

Election/Restrictions 

Applicant previously elected of Group (I), claims 1 and 22-24 without traverse in the Reply to Restriction Requirement filed on July 22, 2020, is acknowledged.  Claims 25-40 to the non-elected inventions of Groups (II)-(IV) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  New claims 41 and 42 are added to the invention of Group I and examined therewith.  As such, the groups of invention are:

Group I, claims 1 and 22-24 and new claims 41 and 42, drawn to an organic-inorganic hybrid nanoporous material.

Group II, claims 25 and 26, drawn to an apparatus for adsorption separation.

Group III, claims 27-39, drawn to a method for forming hydrocarbons.

Group IV, claim 40, drawn to a method for preparing an organic-inorganic hybrid
nanoporous material.


with traverse, a compound of Chemical Formula II (see instant claim 23),


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein the following species: x, y, and z are 1/3; d and e are 2 and M is a trivalent metal salt, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant indicated in the Reply filed on July 22, 2020, that claim 24 reads on the elected species for examination purposes.  It is believed that Applicant meant claim 23 reads on the elected species (rather than claim 24, which is a product-by-process claim).   Thus, for the purposes of examination, claims 1, 23 and 24 are considered to read on the elected species.  Previously, claims 23 and 24 were withdrawn from consideration as not reading on the elected species.  This was in error and claims 23 and 24 are hereby rejoined.  Applicant argues in the Reply filed on July 22, 2020 that this level of species election is not appropriate because the specification does not identify specific values for d, e, x, y, z, rather the specification and the claims require "x + y + z = 1; x > 0; y [Symbol font/0xB3] 0; z [Symbol font/0xB3] 0 (with the proviso that y = z = 0 is excluded); 0 [Symbol font/0xA3] d [Symbol font/0xA3] 4; 0 [Symbol font/0xA3] e [Symbol font/0xA3] 4; and d, e, x, y, and z are rational numbers".  In view of Applicant’s request, the species requirement is withdrawn with respect to requiring specific values for d, e, x, y, z.  

Applicant’s elected species was searched, and art was identified that supports a § 102 rejection.  As such, the provisional election of species requirement is maintained as unity is also maintained on the grounds that claim 22 is directed to a different invention that instant claims 22 and 23, but linked by the invention of claim 1 (that is claim 22 is directed to different --non-overlapping-- chemical formulae than claims 23/24).  This was not set forth in the Restriction Requirement mailed on May 22, 2020.  Note that instant claim 1 is drawn to an improper Markush grouping (see rejections below), which breaks unity of invention among species.  PCT INTERNATIONAL SEARCH AND PRELIMINARY EXAMINATION GUIDELINES, Chapter 10, Unity of Invention, 1 (Dec. 15, 2016) (See page 78, 10.17, “Markush Practice”; see also, Examples 23 and 24, pages 85-87); MPEP § 1893.03(d).  

In view of the foregoing, claim 22 is maintained as provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.   Claim 22 would be subject to rejoinder upon allowance of linking claim 1.  

In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of Instant claim 1 pursuant to 35 U.S.C. 112(b), as indefinite for the recitation of “maintaining a nanoporous skeleton structure” is withdrawn in view of Applicant’s argument.  Applicant argues persuasively that a person of ordinary skill in the art would know that nanoporous indicates pores of less than 100 nm citing PAUL HOLISTER, CRISTINA ROMAN VAS, AND TIM HARPER, Nanoporous Materials Technology White Papers nr. 5, Ceientifica, Oct. 2003).  Other art also supports Applicant’s argument that one of skill in the art would interpret that nanoporous means a material comprising a pore size below ~100 nm.  See e.g., D. Broom et al., 38 MRS Bulletin, 412-421 (2013) (see page 412, col. 2); S. Adiga et al., WIREs Nanomed Nanobiotechnol, 568-591 (2009); J. Erlebacher et al., 34 MRS Bulletin, 561-568 (2009) (page 561, col. 3).  Applicant further argues that one of ordinary skill would understand that a skeleton structure refers to an 

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 23, 24, 41 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by N. Reimer et al., 14 CrystEngComm, 4119-4125 (2012) (“Reimer”).  


The Instant Claims

Applicant’s amendments require further clarification of the instant claims.  Instant claims 1, 23 and 24 are directed to an 

(1) 	An organic-inorganic hybrid nanoporous material, comprising a nanoporous skeleton structure having an aromatic portion, the nanoporous skeleton structure formed by coordination of an organic ligand containing an aromatic compound to a trivalent central metal ion, the aromatic portion being bonded to an intramolecular acid anhydride functional group.  

Wherein instant claims 23 and 24 add the specific chemical formula recitation of AxByCz.  

It is first noted that the above-highlighted claim term “formed by” renders the instant claims product-by-process claims. The claim term “formed by” is broadly and reasonably interpreted to be a preparative or method step.  Instant claims 1, 23 and 24 are therefore interpreted to be a product by process claim.  MPEP § 2113.  Note that instant claim 24 adds additional process limitations.  

In any case, instant claim 1 recites “an intramolecular acid anhydride functional group” and instant claim 23 recites:

“in which an independent COOH functional group, which is not coordinated to a metal ion, in a benzenetricarboxylic acid organic ligand coordinated to a trivalent central metal ion is present and which contains the composition of Chemical Formula 2”

This recitations are not expressly defined in the instant specification.  

xByCz, the instant specification recites:

In the adsorbent compound, A is a chemical composition formed during drying of the synthesized adsorbent. 

B is a chemical composition formed upon decomposition of COOH groups by decarboxylation during drying and heat treatment of the adsorbent at a temperature of 200°C or higher. 

C is a chemical composition in which an anhydride is formed by dehydration condensation between adjacent COOH groups during drying and heat treatment of the adsorbent at a temperature of 100°C or higher.

Specification at page 21, lines 4-11.  

The only portion of the instant specification that appears to specifically speak to these claim terms is pages 44-47, Preparation Example 2 “Synthesis of Al-TMA(NP) Absorbent”.  Preparation Example 2 is summarized below, where Al-TMA(NP) is first prepared and converted to Al-TMA(NP)-HT (instantly claimed chemical formula II) by heat treatment (thermogravimetric analysis).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale





the secondary weight loss was due to the decomposition of the free COOH groups bound to the organic ligand of the skeleton or by dehydration condensation occurring at two adjacent COOH groups, leading to the formation of a new chemical composition structure represented by Chemical Formula 2.

See specification at page 45, line 24 – page 46, line 2; see also specification at page 21, lines 4-11.  The Specification further teaches 

In addition, it was confirmed that the basic chemical composition of the Al-TMA(NP) material . . . corresponded to {Al(μ2-OH)[(CO2)2C6H3(COOH)]}·mH2O (m = 0 to 10), and that the free COOH groups that did not bind to the aluminum ion of the skeleton were present in a ratio of 1 mole per 1 mole of aluminum. It was also confirmed that when the Al-TMA(NP) material was treated at a temperature of 100°C or more and 450°C or less, it had a chemical composition of {Al4(μ2-OH)4[(CO2)2C6H3COOH]4}x {Al4(μ2-OH)4[C6H4(CO2)2]4}y {Al4(μ2-O)d(μ2-OH)e[(CO2)C6H3(CO)2O]4} . . . 

Specification at page 46, lines 16-25.  In view of the foregoing disclosure, the claim 23 “intramolecular acid anhydride group” (i.e., (CO)2O) in Preparation Example 2 Chemical Formula II (Al-TMA(NP)-HT) is highlighted below.  And the claim 23 “independent COOH functional group, which is not coordinated to a metal ion, in a benzenetricarboxylic acid organic ligand coordinated to a trivalent central metal ion is present” (i.e., C6H3COOH) is also highlighted.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Note however, interpretation of these terms cannot be limited to specific embodiments disclosed in the specification.  

§ 102(a)(1) Rejection over N. Reimer et al., 14 CrystEngComm, 4119-4125 (2012) (“Reimer”)

Reimer teaches Aluminium trimellitate [Al(OH)(BDC–COOH)] 0.9H2O formula (1), wherein BDC-COOH stands for trimellitic acid.  Reimer at Abstract.  Reminder further teaches that at at high temperatures and long activation times [Al(OH)(BDC–OCOCO–BDC)x/2(BDC)y] (x + y = 1) is formed from [Al(OH)(BDC–COOH)] 0.9H2O formula (1).  Reimer at Abstract.  At page 4120, Reimer teaches preparation of Al-MIL-COOH having the formula [Al(OH)(BDC–COOH)] 0.9H2O formula (1) using the same procedure as instant Preparation Example 2.  

Teflon lined steel autoclave. 301.6 mg (1.44 mmol) 1,2,4- benzenetricarboxylic acid (trimellitic acid), 344 mg (1.43 mmol) AlCl3?6H2O and 15.344 mL (0.85 mol) H2O were heated at 170 uC for 12 h. The resulting microcrystalline product was dried in air and identified by X-ray powder diffraction (XRPD) and elemental analysis as [Al(OH)(BDC–COOH)] 0.9H2O crystallising in the narrow-pore form (np) of Al-MIL-53–COOH.

which is summarized below.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Reimer at page 4120. Reimer’s [Al(OH)(BDC–COOH)] 0.9H2O is the same product as instantly disclosed Al-TMA(NP) of Preparation Example 2.  




    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Neither the Reimer [Al(OH)(BDC–COOH)] 0.9H2O nor the identical disclosed Al-TMA(NP)) comprise the instantly claimed “intramolecular acid anhydride group”.  However, Reimer further teaches that thermogravimetric analysis was performed on the Al-MIL-53-COOH.  In this regard, Reimer teaches that:

The thermogravimetric measurement of 1 (Fig. 3 top) was performed under air with a heating rate of 4 K min21. The first weight loss up to 240 [Symbol font/0xB0]C corresponds to the removal of incorporated water molecules (calc. 6.0%; obs. 6.1%). Above 240 [Symbol font/0xB0]C a small gradual weight loss is observed due to condensation of neighboring carboxylic acid groups to form acid anhydrides and partial decarboxylation.

Reimer at page 4121, col. 2. Reimer teaches that hus at high temperatures and long activation times [Al(OH)(BDC–OCOCO–BDC)x/2(BDC)y] (x + y = 1) is formed (anhydride portion of Reimer product is highlighted).  Reimer at Abstract. This portion of Reimer corresponds to the following portion of Preparation Example 2.  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Reimer clearly teaches each and every limitation of instant new claims 41 and 42.  

Reimer does not specifically teach the instant claim 1 recitation of “nanoporous material” or the instant claim 23 and 24 recitation of formula AxByCz.  However, the Reimer [Al(OH)(BDC–OCOCO–BDC)x/2(BDC)y] (x + y = 1) material is prepared using the same process of instant Preparation Example 2 and therefore is considered to inherently meet these claim limitations.  

The fact that a certain result or characteristic may occur or be present in the prior art (in this case low acid value) is not sufficient to establish the inherency of that result or characteristic.  MPEP § 2112 (II).  However, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  MPEP § 2112 (V).  The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. MPEP § 2112 (V).  The burden of proof is similar to that required with respect to product-by-process claims. MPEP § 2112 (V) (citing In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  

Reimer is considered to establish a prima facie case of the inherent presence of claim 1 recitation of “nanoporous material” and the instant claim 23 and 24 recitation of formula AxByCz because Reimer teaches the same process of instant Preparation Example 2 (instant Example 2 is directed to the elected species).  This constitutes sufficient evidence (prima facie) of inherent anticipation shifting the burden to Applicant to demonstrate otherwise.  

Note that respecting the instant claim 1 and 24 recitations of product by process limitations, if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113; In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  



Claim Rejections – Improper Markush Grouping

Rejection of claim 1 (and new claims 41 and 42) pursuant to the judicially created basis that it is directed to an improper Markush grouping of alternatives is maintained for the reasons given in the previous Office action as supplemented herein. MPEP § 2117.  

Applicant’s Argument that Claim 1 Does not Recite a Chemical Formula or Alternatives

Applicant notes that claim 1 does not recite a formula, therefore the previous Office action’s reference to ‘the alternatives defined by the Markush formula (I)’ is improper (Applicant cites MPEP 2111.01(11) (‘[I]t is important not to import into a claim limitations that are not part of the claim. For example, Applicant notes that a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment’).  Further along in the Reply, Applicant argues that Claim 1 does not recite any list of alternatives and recites the transitional term "comprising" which does not provide a closed grouping. Applicant concludes that the absence of an express list of alternatives, the presence of the open-ended transitional phrase and the absence of any language that indicates a closed grouping exist (e.g., "consisting of') indicates that the current claim is not a Markush claim. 

This argument is not considered persuasive for the following reasons.  The MPEP defines Markush group: “[a] Markush" claim recites a list of alternatively useable members”.  MPEP § 2117(I).  The MPEP further indicates that a Markush group may describe alternative chemical compounds “by words or chemical formulas”.  MPEP § 2117(II)(B).  Instant claim 1 is clearly directed to alternative “organic-inorganic hybrid nanoporous materials”.  The fact that claim 1 does not recite a chemical formula or is a closed or open 

Applicant’s Argument that Breadth Does not Render a Markush claim improper 

Applicant further argues that breadth does not render a claim or a Markush claim improper and issues of definitiveness should be raised under 35 U.S.C. § 112. MPEP 2173.05(h).  

This argument is not considered persuasive for the following reasons.  First it is noted that a Markush claim may be rejected under judicially approved "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. MPEP § 2117(II).  It is agreed that claim breadth does not per se render a claim indefinite under 35 U.S.C. § 112.  However the instant Markush rejection is not statutorily (§ 112) based.  Rather the instant rejection is based upon a judicially created basis of an improper Markush grouping.  MPEP § 2117(II).  The reference to “generic” variables in the previous Office action was to evidence that the instantly claimed Markush alternatives do not share a "single structural similarity" or a “substantial structural feature”.  That is, the point made in the previous Office action is that a generic variable (such as the claimed “trivalent central metal ion”) cannot impart a “substantial structural feature” to each alternative within a genus because multiple metals are encompassed.  For example, the members of a compound genus R1-CH3 (wherein R1 can be phenyl or ethyl) would all comprise the common “structural feature” of a methyl group.  However, the alternatives within the 1-R2 (wherein R1 can be phenyl or ethyl and R2 can be chloro or bromo) do not all share a common “structural feature”.  

Applicant’s Argument that the Claimed Alternatives Share a “Single Structural Similarity 

Applicant further argues that when evaluating a Markush claim’s comportment with “a single structural similarity” it important to evaluate the compound as a whole not as individual components. MPEP 2117(11).  In this regard Applicant argues that there are additional structural similarities including the repeating unit of organic ligand-trivalent metal complex forming a skeleton structure. For example, Applicant points out that every member of the alleged Markush grouping will include a trivalent metal, a skeleton formed from one or more molecules involving a coordination bond, more specifically, every member of the alleged Markush grouping will include a skeleton formed from one or more molecules having a coordination bond between a trivalent metal and an organic ligand, and every member of the alleged Markush grouping will also include an aromatic portion on the organic ligand and an intramolecular anhydride bonded to the aromatic portion.  

Applicant further argues that the common structural similarities provide for the common use or utility of separation of olefins and paraffin by way of their unique adsorption characteristics.  Applicant argues that the specification indicates that the functional groups (e.g., "intramolecular acid anhydride functional group") and skeletal elasticity allow for a significant difference in adsorption rate and easy desorption.

These argument are not considered persuasive because (as discussed individually below) neither: (1) are the claimed alternatives members of a physical, chemical, or art-recognized class; nor (2) do the claimed alternatives share a “substantial structural feature” that is essential to a common use.  

The Claimed Alternatives Are not Members of a Physical, Chemical, or Art-Recognized Class

Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention; in other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  MPEP § 2117(II)(A). 

It could be argued that the instant claim 1, 41 and 42 alternatives belong to the art-recognized/physical/chemical class of “organic-inorganic hybrid nanoporous materials”.   However, there is no art of record providing an expectation that such class members will behave in the same way in the context of the claimed invention.  The instant specification teaches that the claimed organic-inorganic hybrid nanoporous material exhibits an excellent olefin-selective adsorption capacity through differences in adsorption equilibrium and adsorption rate, and thus can be usefully employed in the separation of C2-C4 hydrocarbons.  Specification at page 1, lines 14-17.  However there is no art of record providing an expectation that members of the class of “organic-inorganic hybrid nanoporous materials” will behave in this fashion.  In fact, the opposite appears to be true, in that “organic-inorganic hybrid nanoporous materials” are expected to exhibit very different properties depending on their chemical structure.  See e.g., S. Meek et al., 23 Advanced Materials, 249-267 (2011) (see Meek at Abstract “[s]ince their discovery, MOFs have enjoyed extensive exploration, with applications ranging from gas storage to drug delivery to sensing”).  

Applicant’s arguments regarding an expectation of common properties/behavior based on teachings in the specification are not persuasive because such expectations must be based on knowledge in the art.  MPEP § 2117(II)(A). 


The Claimed Alternatives Do not share a “substantial structural feature” that is Essential to a Common Use

Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as explained in subsection II.A, above, the members of the Markush grouping may still be considered to be proper where the alternatives share a “substantial structural feature” that is essential to a common use.  MPEP § 2117(II)(B). 

The generic variables argued by Applicant are not considered to impart a “substantial structural feature” to the claimed alternatives because of the structural differences between the variable identities (for example “trivalent metal” does not impart a common “substantial structural feature” to the claimed alternatives because each metal is a different structure).  See MPEP § 2117(II)(B); citing In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980).  The court in In re Harnisch conducted their structural similarity analysis with respect to the common defined structure, i.e., a “coumarin core”, not a common generic structure such as the claimed “aromatic compound” or “trivalent metal”.  See also, Ex parte Dams, Appeal No. 1997-2193, 07/986,648, decision mailed 9-13-2000 (unpublished); USP 6,201,122; Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Interf. 1984). Thus, under the Harnisch/Hozumi/Dams analysis, the variables cited by Applicant are not considered to impart a common “substantial structural feature” to each alternative within the claim 1, 41 and 42 genera.  MPEP § 2117(II)(B).  


Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1, 41, and 42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that the claimed “nanoporous material” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claim full scope as of the effective filing date.  

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163(I).  A satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. MPEP § 2163(I). However, that does not mean that all originally-filed claims or claims ipsis verbis supported in the specification have adequate written support. MPEP § 2163 I.  Although instant claims 1, 41 and 42 are literally recited in the Application as filed, the specification must still be examined to assess whether such an originally-filed claim has adequate written support.  MPEP § 2163 II(A)(3)(a)(ii).  



A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. MPEP § 2163 II(A)(3)(a)(ii).  And for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species. 

The instant claims recite “nanoporous material”.  The only common structure within the claimed genera is “an aromatic compound to a trivalent central metal ion, the aromatic portion being bonded to an intramolecular acid anhydride functional group”.  This common structural characteristic is insufficient for one of skill in the art to visualize or recognize’ the members of the genus suitable for use in the instant claims.  

And the only specific example of such a nanoporous material is disclosed in Preparation Example 2 as follows:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


In the instant case, there is significant structural diversity and unpredictability within the subject genus of “a nanoporous material . . . comprising an aromatic compound to a trivalent central metal ion, the aromatic portion being bonded to an intramolecular acid anhydride functional group”.  Neither the instant specification nor the art of record provides sufficient structure-function guidance permitting one of skill in the art still to recognize that Applicant is in possession of the full scope of “nanoporous material” because the instant specification provides only one example.  As such: (1) Applicant’s disclosure of only one representative species of “a nanoporous material . . . comprising an aromatic compound to a trivalent central metal ion, the aromatic portion being bonded to an intramolecular acid anhydride functional group”ies; and (2) the fact that additional claim recitations are  in completely generic terms, one of skill in the art would not recognize that Applicant had possession of the full scope of the claimed nanoporous material.  Further, the instant specification does not disclose: (1) relevant, identifying characteristics so that one of skill in the art can ‘visualize or recognize’ those suitable for use in the instant claims— i.e., structure or other physical and/or chemical properties; (2) functional characteristics of nanoporous materials suitable for use in the claimed invention coupled with a known or disclosed correlation between function and structure; or (3) a combination of such identifying characteristics, sufficient to show the  applicant was in possession of the claimed genera of perovskite and precursors C1, C2, C3 and additive C4 and/or a fourth precursor C5.  MPEP § 2163 II(A)(3)(a)(ii).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622